Citation Nr: 0529249	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  99-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

3. Entitlement to an increased evaluation for radiculopathy 
of C8-T1, affecting the right upper extremity, currently 
evaluated as 10 percent disabling.

4. Entitlement to an increased evaluation for traumatic 
arthritis of the right hand, currently evaluated as 10 
percent disabling.

5. Entitlement to an increased evaluation for traumatic 
arthritis of the left hand, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had periods of active service from January 1951 
to January 1955, and from April 1955 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VARO in St. Louis, Missouri. The case was before the Board in 
September 2000 at which time it was remanded in part for 
further development.

A review of the evidence of record discloses that subsequent 
to the Board remand in September 2000, by rating decision 
dated in October 2002, the disability rating for the 
veteran's traumatic arthritis of the cervical spine was 
increased from 10 percent to 20 percent disabling, effective 
May 29, 1998. Additionally, the disability rating for his 
arthritis of the lumbar spine was increased from 10 percent 
to 20 percent disabling, effective May 29, 1998. However, as 
these grants did not represent a total grant of the benefits 
sought on appeal, the claims for increased ratings remained 
before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This case was again remanded by the Board to the RO in 
December 2003 for further development.  In October 2005, the 
Board granted the veteran's motion to have his case advanced 
on the Board's docket. It is now again before the Board for 
further appellate consideration at this time.  

As noted in the previous remand in this case, the record 
indicates that the veteran is also seeking service connection 
for post-traumatic stress disorder (PTSD). This matter has 
not been developed or adjudicated for consideration by the 
Board at this time. The matter is again referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.	Residuals of the veteran's injury to the left (minor) 
hand are productive of severe disability to Muscle Group 
IX.  

2.	Residuals of the veteran's injury to the right (major) 
hand are productive of severe disability to Muscle Group 
IX.  

3.	Radiculopathy of C8-TI, affecting the right upper 
extremity results in symptoms equivalent to mild 
incomplete paralysis of the upper radicular group.  

4.	The veteran's cervical spine disability results in no 
more than moderate limitation of motion in the cervical 
spine.  

5.	The veteran's lumbar spine disability results in no more 
than moderate limitation of motion in the lumbar spine


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent evaluation for residuals 
of an injury to the left hand have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5309 (2005).  

2.	The criteria for a 30 percent evaluation for residuals 
of an injury to the right hand have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.72, 
Diagnostic Code 5309 (2005).  

3.	The criteria for a 20 percent evaluation for 
radiculopathy of C8-TI, affecting the right upper 
extremity, have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124(a), Diagnostic Code 8513 
(2005).  

4.	The criteria for an evaluation in excess of 20 percent 
for a service connected cervical spine disability have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5290 (2003).  

5.	The criteria for an evaluation in excess of 20 percent 
for a service connected lumbar spine disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71(a), Diagnostic Code 5292 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In letters dated in April and July 2004, the RO essentially 
informed the veteran of the evidence needed to substantiate 
his current claims.  These letters also informed him of who 
was responsible for obtaining what evidence.  In addition, 
the letters told him to submit service medical records in his 
possession, and that he could assist in the development of 
his case by submitting necessary evidence.  This latter 
notice served to inform him of the need to submit relevant 
evidence in his possession.  

In this case, the VCAA notice was sent to the appellant after 
the action currently being appealed.  Delayed notice is also 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  The veteran neither submitted nor reported 
any evidence following the VCAA notice; therefore, the 
delayed notice did not result in prejudice in this case.  In 
June 2005 he indicated that he had no more evidence to 
submit.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Pursuant to the numerous remands by the Board 
in this case the veteran has been afforded several VA 
examinations with reviews of the record that have extensively 
considered the questions central to the issues in this case.  
The VA examiners have provided detailed analysis and 
responses that constitute considerable evidence relevant to 
this case and these are sufficient to decide the current 
claims.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issue before it on appeal.  

I.	Factual Basis.  

The veteran's service medical records indicate considerable 
treatment for injuries to each hand, as well as to the lumbar 
and cervical spine segments.  The latter also resulted in 
neurological dysfunction and radiculopathy in the right upper 
extremity.  

In a rating action of February 1973 service connection was 
granted for traumatic arthritis of the cervical spine and for 
spondylolysis at L-5. Each of these disabilities were 
assigned a 10 percent rating, effective August 1, 1972.  A 
rating decision of April 1974 granted service connection for 
radiculopathy at C8-T1 affecting the right arm and hand, 
which was assigned a noncompensable rating from August 1, 
1972.  A 10 percent rating, effective from April 19, 1985, 
was assigned for this disability by a rating action dated in 
August 1985.  In a rating action dated in February 1994, the 
RO granted service connection for disabilities affecting the 
right and left hands.  The RO assigned a 10 percent rating 
for the right hand disability and a noncompensable rating for 
the left hand disability, both effective March 24, 1993. The 
latter disability was assigned a 10 percent rating from May 
29, 1998, by the rating decision of August 1998.

Private clinical records reflect treatment during the late 
1990s for various complaints including pain in the neck and 
spine, as well as in the right shoulder.  

VA clinical records reveal treatment in May and June 1998 for 
complaints of pain and locking of the right shoulder when 
reaching forward and above his head.  In May 1998 the veteran 
underwent a right shoulder arthroscopy and debridement of a 
lesion, as well as debridement of the rotator cuff, biceps 
tendon, and a loose body.  

On a VA examination of July 1998, the veteran complained of 
steadily worsening pain in the hands over the previous five 
years.  He said that his right shoulder discomfort was much 
improved since recent surgery. Evaluation revealed slight 
diffuse bilateral hand pain with swelling of the proximal 
interphalangeal and distal interphalangeal joints.  Handgrip 
was slightly diminished bilaterally.  There was slight 
diffused tenderness in the right shoulder with 160 degrees of 
anterior flexion, 110 degrees of abduction, internal rotation 
of 80 degrees, and external rotation of 50 degrees.  The 
diagnoses included bilateral traumatic degenerative arthritis 
of both hands-slightly to moderately disabling; and status 
post right shoulder arthroscopic surgery for locking-slightly 
disabling.  

During a July 1998 VA examination of the spine, the veteran 
complained of daily pain in the neck, which he treated with 
medication, acupuncture and chiropractic treatment.  He also 
complained of worsening pain in the thoracic area and much 
less pain in the lumbar area.  Evaluation revealed slight to 
moderate tenderness in the neck area and slight to moderate 
tenderness in the thoracic spine.  There was slight diffuse 
tenderness in the lumbar spine, especially distally.  There 
was 50 degrees of neck flexion; 30 degrees of neck extension 
backward; 20 degrees of left lateral flexion in the neck; 30 
degrees of right lateral flexion in the neck; 30 degrees of 
left lateral rotation and 40 degrees of right lateral 
rotation in the neck.  Evaluation of the lumbar spine 
revealed 90 degrees of forward flexion, 20 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  
Decreased sensation to pinprick over the right upper 
extremity diffusely was noted.  The diagnoses were traumatic 
degenerative arthritis of the cervical spine, with right 
upper extremity radiculopathy causing slight to moderate 
disability; traumatic degenerative arthritis of the thoracic 
spine causing slight disability; and traumatic degenerative 
arthritis of the lumbar spine causing slight disability;

At a July 1999 hearing at the RO the veteran said that he has 
pain and weakness in the right arm upon raising the arm from 
his side.  The pain reportedly arose in the upper back and 
neck and radiated into the right arm.  He also had pain in 
the neck on moving his head.  The veteran said that this 
problem seriously limited his physical activities.  He also 
reported pain and muscle spasm in the lower back and he 
reported that he wore a brace on his low back.  He reported 
pain on prolonged sitting and driving that could radiate into 
the buttocks and legs.  The veteran also reported weakness, 
swelling, and pain in the hands and fingers with a diminished 
grip and an inability to lift any significant weight with his 
right (major) hand. 

VA clinical records reflect outpatient treatment in late 1999 
and early 2000s for pain in the right shoulder diagnosed as a 
right rotator cuff tear.  In November 1999 he underwent 
surgical repair of his right rotator cuff.  The following 
month he could actively elevate and flex the shoulder without 
pain.  

In a March 2000 letter, a private physician reported treating 
the veteran for various disabilities, including spinal 
complaints and a right shoulder disability since 1970.  He 
said that the veteran's shoulder and spine had deteriorated 
over the years and the veteran was considered to be unable to 
work or do physical activity.  

On a March 2002 VA examination of the hands, the veteran 
complained of daily and equal pain in each hand.  He said he 
would drop a cup because of hand pain three to four times a 
week.  He was unable to use a lawn mower because the 
vibration caused hand pain and even lifting a chair would 
cause pain in the knuckles.  Evaluation revealed slight, 
diffuse hand tenderness bilaterally.  There was good warmth a 
color, but severe and immediate hand pain was noted when the 
veteran tried to lift a chair.  

During a March 2002 VA examination of the peripheral nerves 
it was reported that the veteran had numbness and sharp pain 
in his right upper extremity that varied with activity.  It 
was reported that the veteran could not use a screw driver or 
twist a wrench with his right upper extremity without 
incurring severe pain tenderness in the right upper back and 
shoulder area.  There was slightly decreased pinprick 
sensation in the right upper extremity.  Deep tendon reflexes 
were equal and adequate. There was good warmth and color in 
the right upper extremity, but right grip strength was 
slightly diminished.  Attempted internal rotation of the 
right shoulder against resistance caused pain from the right 
shoulder to the right upper back and demonstrated a right 
upper extremity weakness in this regard.  

On a March 2002 VA spinal examination the veteran complained 
of daily posterior neck pain and he was unable to hyperextend 
his neck for several years because it would cause a severe 
exacerbation of neck pain.  He also complained of pain in the 
lumbar area and he was noted to wear a lumbar brace.  It was 
said that he could not walk half a block without low back 
pain.  Evaluation revealed moderate tenderness in the 
posterior neck and slight to moderate lower lumbar area 
tenderness radiating into the right buttock.  There was from 
0 to 30 degrees of cervical flexion, from 0 to 10 degrees of 
cervical extension with moderate pain, from 0 to 30 degrees 
of rotation bilaterally, and from 0 to 20 degrees of lateral 
flexion bilaterally with slight to moderate pain.  The 
veteran had from 0 to 80 degrees of lumbar flexion with 
slight to moderate pain, backward extension from 0 to 20 
degrees, right lateral flexion from 0 to 20 degrees and left 
lateral flexion from 0 to 30 degrees.  Rotation was from 0 to 
30 degrees bilaterally.  

In a July 2002 statement, a private physician reported that 
current examination found decreased range of right shoulder 
motion, tenderness in the cervical region and trapezius with 
palpation, as well as tenderness in the paralumbar region.  
The doctor believed that the veteran should not lift over 10 
pounds, should not climb ladders, or perform work above 
shoulder height.  

On VA examination in August 2004, the veteran complained of 
intermittent pain in both hands and the right shoulder. He 
also complained of fairly constant pain in the neck, as well 
as no radiating pain in the low back without bowel or bladder 
involvement.  Evaluation of the hands showed no deformity, 
swelling, or tenderness about either hand.  The veteran could 
make a full grip bilaterally, but grip strength was markedly 
diminished.  There was full range of motion of all the 
fingers of both hands.  The right shoulder could flex and 
abduct 165 degrees.  External rotation was to 30 degrees and 
right shoulder motion was otherwise normal.  There was no 
evidence of radial nerve injury in the right upper extremity.  
Sensation was intact and deep tendon reflexes were 
hypoactive.  

The cervical spine could flex 30 degrees and extend 10 
degrees.  Rotation was 45 degrees bilaterally and lateral 
bending was 20 degrees.  Lumbar flexion was to 90 degrees 
with 15 degrees of extension, 20 degrees of bilateral lateral 
bending, and 30 degrees of rotation.  The impressions were 
traumatic arthritis of the hands, right shoulder, cervical 
spine, and lumbar spine.  

II.	Legal Analysis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities 38 C.F.R. Part 4 
(2005).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Traumatic arthritis will be rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003). Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When limitation of motion is not compensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Prior to September 26, 2003, under the criteria of Diagnostic 
Code 5290, moderate limitation of motion of the cervical 
spine was assigned a 20 percent rating; and severe limitation 
of motion warranted a 30 percent evaluation. Prior to 
September 26, 2003, under the criteria of Diagnostic Code 
5292 slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation. Moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating and a 40 percent 
rating is warranted for severe limitation of the lumbar 
spine.

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". See 38 C.F.R. § 4.6 (2003). It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome. See 68 Fed. Reg. 51. 454 
(August 27, 2003).  However, since the evidence of record 
does not show that the veteran's service connected cervical 
and lumbar spine disabilities involve intervertebral disc 
syndrome, the latter criteria are not for application in this 
case.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.  

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings. 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects. If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing. 
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Diagnostic Code 5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenos is; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

A 20 percent evaluation is assigned if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but less than 
60 degrees or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or; the combined range of motion of 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (in effect from September 26, 2003).

Several VA examinations conducted in recent years have 
reported the veteran's complaints regarding pain and 
stiffness in the cervical spine associated with traumatic 
arthritis and the veteran is currently assigned a 20 percent 
rating for this disability under the criteria of Diagnostic 
Code 5290, in effect prior to September 26, 2003.  However, 
while significant limitation of motion in the cervical spine 
has been reported on these examinations, review of these 
evaluations fails to indicate that the veteran's limitation 
of cervical spine motion is currently greater than moderate 
in severity.  Even with consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), none of the VA 
examinations conducted in recent years has demonstrated 
anything approximating severe limitation of motion in the 
cervical spine.  Moreover, the criteria for the evaluation of 
the veteran's cervical spine disability that became effective 
on and after September 26, 2003 also fail to provide a basis 
for an evaluation in excess of 20 percent for the veteran's 
cervical spine disability since limitation of cervical spine 
flexion to 15 degrees has never been demonstrated and the 
veteran's cervical spine is clearly not ankylosed.  

In view of the above, it is apparent that the severity of 
veteran's cervical spine disability is adequately reflected 
by the 20 percent rating currently in effect.  

The veteran is also assigned a 20 percent rating for his 
service connected lumbar spine disorder under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Code 5292, the criteria 
for the evaluation of limitation of lumbar spine motion prior 
to September 26, 2003.  Here the VA examinations conducted in 
recent years found range of motion in the lumbar spine to be 
quite good and there is no evidence that, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the decision of the Court in DeLuca, the veteran has ever 
had a degree of limitation of lumbar spine motion that even 
approximated the severe degree of restriction required for an 
evaluation in excess of the 20 percent rating currently 
assigned.  The Board also notes that the criteria for the 
evaluation of the veteran's lumbar spine disability that 
became effective on and after September 26, 2003 also fail to 
provide a basis for an evaluation in excess of 20 percent for 
the veteran's low back disorder. Limitation of lumbar spine 
flexion to 30 degrees or less has never been demonstrated and 
the veteran's thoracolumbar spine is clearly not ankylosed.  

It is therefore apparent that the severity of veteran's 
lumbar spine disability is also adequately reflected by the 
20 percent rating currently in effect.  

The RO has assigned 10 percent rating for injury to Muscle 
Group IX of both upper extremities. Muscle Group IX involves 
the muscles for the forearm, which act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements. Intrinsic muscles of the 
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei. 38 C.F.R. 
Part 4, Diagnostic Code 5309.

Under Diagnostic Code 5309, a 10 percent rating will be 
assigned for moderate muscle injury. A 20 percent evaluation 
is warranted where the injury is moderately severe in either 
upper extremity.  A 30 percent rating is assignable for 
severe injury to muscle group IX in the dominant extremity 
with such symptomatology in the minor hand warranting a 20 
percent rating.  38 C.F.R. Part 4, Diagnostic Code 5309.

Diagnostic Code 5309, for rating the intrinsic muscles of the 
hand, is followed by a note which indicates that the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Such a disability is to be rated on 
limitation of motion, with a minimum rating of 10 percent.

Review of the recent clinical record indicates consistent 
complaints of pain in each hand, especially upon use.  This 
particular symptom is of such severity that the veteran was 
noted to have severe pain in the hands when he attempted to 
lift a chair during a recent VA examination.  In addition, 
grip strength in each hand has been described as markedly 
diminished on the veteran's most recent VA examination.  In 
addition, the veteran's private physician has stated that he 
should not lift any weight in excess of 10 pounds.  

In view of the above, the Board is of the opinion that the 
severity of the veteran's residuals of injuries to each hand 
approximate a severe degree.  Since that is the case, a 
maximum 20 percent rating is warranted for the residuals of 
the injuries to his left (minor) hand and a maximum 30 
percent rating is warranted for the residuals of injuries to 
his right (major) hand under the criteria of 38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  

The veteran is currently in receipt of a 10 percent rating 
for radiculopathy of C8-T1, affecting the right upper 
extremity under the provisions of 38 C.F.R. § 4.124(a), 
Diagnostic Code 8513.  The criteria of this diagnostic code 
provides that a 20 percent disability rating will be assigned 
for mild incomplete paralysis of all radicular groups, on the 
dominant side. A 40 percent rating will be assigned for 
moderate incomplete paralysis. A 70 percent rating will be 
assigned for severe incomplete paralysis. Finally, a 90 
percent rating will be assigned for complete paralysis of the 
major arm in all radicular groups. See 38 C.F.R. § 4.124a 
(2003).

Review of the clinical record indicates that the veteran 
experiences considerable discomfort and weakness in the right 
upper extremity, especially in the shoulder area.  On a 
recent examination, numbness and sharp pain in his right 
upper extremity was noted that varied with activity.  It was 
reported that the veteran could not use a screwdriver or 
twist a wrench with his right upper extremity without 
incurring severe pain and tenderness in the right upper back 
and shoulder area.  In addition, decreased pinprick sensation 
in the right upper extremity was reported as were other 
indications of right upper extremity weakness in this regard.  

While the veteran's right shoulder symptomatology was much 
less on his most recent VA examination, the Board also notes 
that the record demonstrates that this disability has 
rendered the veteran unable to functionally use his right arm 
for any activity that involves lifting the extremity above 
shoulder level. The Board therefore believes that, overall, 
the veteran has demonstrated mild symptomatology attributable 
to radiculopathy of C8-T1.  As such, a 20 percent rating is 
warranted for the veteran's disability of the right upper 
extremity.  However, the record also demonstrates that some 
of the veteran's limitation of function in the right upper 
extremity involves pathology, such as damage to the rotator 
cuff, that is unrelated to his service connected right 
shoulder pathology.  Because of this, and given the 
relatively mild symptoms noted on the veteran's most recent 
evaluation in 2004, the veteran's right upper extremity 
radiculopathy may not be considered to be of moderate 
severity.  Since that is the case, an evaluation in excess of 
20 percent for the veteran's right upper extremity disability 
is not warranted.  




ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine is denied.  

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine is denied

Entitlement to a 20 percent evaluation for radiculopathy of 
the right upper extremity is granted subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a 20 percent evaluation for residuals of a 
left hand injury is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 30 percent evaluation for residuals of a 
right hand injury is granted subject to the law and 
regulations governing the payment of monetary benefits




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


